In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, which, after a hearing, dismissed petitioner from his position of Structure Maintainer B, the appeal is from a judgment of the Supreme Court, Queens County, dated March 16, 1976, which denied the application and dismissed the petition. Judgment affirmed, without costs or disbursements. In our opinion, the determination was neither arbitrary nor capricious. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.